 
Exhibit 10.1
Caterpillar Inc.
2006 Long-Term Incentive Plan
Restricted Stock Units
Subject to Transfer Restrictions


March 1, 2010


On March 1, 2010 (the “Grant Date”), pursuant to an equity award grant made by
Caterpillar Inc. (the “Company”) under the Company’s 2006 Long-Term Incentive
Plan (the “Plan”), you, James W. Owens, received an equity award of 300,000
restricted stock units (the “RSUs”).  This document specifies the material terms
and provisions applicable to such award (the “RSU Award”).


Vesting
Your RSUs will vest on November 1, 2010 (the “Vesting Date”) provided you are
continuously employed by the Company through October 31, 2010, except as
otherwise provided below. If your employment terminates for any reason other
than disability or death (as described more fully below) prior to October 31,
2010, the RSU Award will be forfeited.


Upon vesting of the RSUs, you will receive shares of common stock of the Company
equal to the number of RSUs awarded, less any shares withheld to satisfy
mandatory tax withholding requirements. The shares of Company common stock will
be issued with Transfer Restrictions (as described below).


Voting Rights
During the period between the Grant Date and the Vesting Date (the “Vesting
Period”), you are not entitled to voting rights with respect to the RSUs.  When
shares of Company common stock are issued upon vesting of the RSUs, you then
will have full voting rights with respect to the shares issued.


Dividends and Other Distributions
During the Vesting Period, you will not receive dividends or any other
distributions (e.g., dividend equivalents) with respect to the RSUs.  When
shares of Company common stock are issued upon vesting of the RSUs, you then
will have dividend rights with respect to the shares issued.


Termination of Employment
Termination of employment with the Company will impact the RSU Award as follows:


 
·
Disability or Death: If your employment terminates on, or prior to, October 31,
2010, by reason of disability or death, the RSUs will become fully vested and
shares of Company common stock, without Transfer Restrictions, will be issued
either to you or your designated beneficiary, as applicable. For this purpose,
you will be considered disabled if you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.



 
·
Other:  If your employment with the Company terminates for any reason other than
disability or death prior to October 31, 2010, all non-vested RSUs will be
immediately forfeited.

 
 
Transfer Restrictions
If the RSUs become fully vested on November 1, 2010, shares of Company common
stock will be issued subject to the following terms and conditions:


 
·
Transfer Restrictions:  The shares may not be assigned, transferred, pledged or
hypothecated in any way (the “Transfer Restrictions”) until three-years after
the Grant Date. The Transfer Restrictions will expire on the third anniversary
of the Grant Date, upon a “Change in Control” as defined in the Plan or upon
your death.



 
·
Voting Rights:  The shares will have full voting rights from the time the RSUs
vest and shares of Company common stock are issued.



 
·
Dividends and Other Distributions:  The shares will have full dividend rights
from the time the RSUs vest and shares of Company common stock are issued.



Transferability of Award
After the RSUs vest and shares of Company common stock are issued and the
Transfer Restrictions expire, you will have the ability to transfer your shares.


The RSU Award is not subject to execution, attachment or similar process. Any
attempt at such, contrary to the provisions of the Plan, will be null and void
and without effect.


Designation of Beneficiary
If you have not done so already, you are encouraged to designate a beneficiary
(or beneficiaries) to whom your benefits under the Plan will be paid upon your
death. If you do not designate a beneficiary, any benefits payable pursuant to
the Plan upon your death will be paid to your estate.


Administration of the Plan
The RSU Award shall at all times be subject to the terms and provisions of the
Plan and the Plan shall be administered in accordance with the terms of, and as
provided in, the Plan. In the event of conflict between the terms and provisions
of this document and the terms and provisions of the Plan, the provisions of the
Plan shall control.


Tax Impact
Please refer to the Plan Prospectus for a general description of the U.S.
federal tax consequences of an RSU Award. You may also wish to consult with your
personal tax advisor regarding how the RSU Award impacts your individual tax
situation.


Compliance with Securities Laws
The Company will take steps required to achieve compliance with all applicable
U.S. federal and state securities laws (and others, including registration
requirements) and with the rules and practices of the stock exchanges upon which
the stock of the Company is listed. Provisions are made within the Plan covering
the effect of stock dividends, stock splits, changes in par value, changes in
kind of stock, sale, merger, recapitalization, reorganization, etc.


Effect on Other Benefits
The RSU Award is not intended to impact the coverage of or the amount of any
other employee benefit plans in which you participate that are sponsored by the
Company and any of its subsidiaries or affiliates.


Further Information
For more detailed information about the Plan, please refer to the Plan
prospectus or the Plan itself. Copies of the prospectus and the Plan can be
obtained from the Executive Compensation intranet Web site at
https://hsd.cat.com/executivecompensation. If you have any questions regarding
your equity compensation under the Plan, please contact Paul Gaeto, Director of
Compensation + Benefits at (309) 675-5624.